Citation Nr: 1409173	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-08 170	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for refractive error.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right eye injury.  

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for residuals of a head injury.  

5.  Entitlement to service connection for a skin disability of the feet.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Winston-Salem, North Carolina.  The case is now under the jurisdiction of the Winston-Salem, North Carolina RO.

In August 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In June 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.   

In October 2013, the Veteran submitted additional evidence with a written waiver of initial AOJ consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  Additional evidence was received without a waiver of initial AOJ consideration of the evidence following the May 2013 Statement of the Case.  However, the evidence is cumulative and repetitive and does not have any bearing on the issues adjudicated in this decision.  A waiver is not required.  See 38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Clarification of issues on appeal

The issue of entitlement to service connection for a bilateral eye disability was previously characterized as separate issues by the RO and framed as entitlement to service connection for refractive error, entitlement to service connection for glaucoma, and entitlement to service connection for residuals of a right eye injury.  The Board has found that new and material evidence has been received to reopen the claims of entitlement to service connection for refractive error and service connection for residuals of a right eye injury.  In consideration of the medical evidence, the Veteran's statements, and that the glaucoma encompasses both eyes, the Board has recharacterized the issue as entitlement to service connection for a bilateral eye disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a skin disability of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for refractive error and service connection for residuals of a right eye injury, claimed as a right eye condition, and the Veteran did not appeal that decision and new and material evidence was not received within the one-year appeal period.

2.  Evidence received since the time of the final July 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for refractive error and entitlement to service connection for residuals of a right eye injury.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, in which the RO denied entitlement to service connection for refractive error and residuals of a right eye injury, is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received to reopen the claim of entitlement to service connection for refractive error is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of a right eye injury is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been received to reopen the Appellant's claims of entitlement to service connection for refractive error of the eyes and residuals of a right eye injury because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Legal Criteria - New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. §  3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a May 1968 rating decision, the RO denied entitlement to service connection for an eye condition, noted as refractive error.  A June 1968 letter notified the Veteran of the rating decision and that the Veteran may appeal the decision by "filing a notice of disagreement at any time within one year from the date of this letter.  A notice of disagreement is simply a written communication which makes clear your intention to initiate an appeal [...]."  The Veteran did not appeal the rating decision and new and material evidence was not received within the one-year appeal period.  Therefore, the May 1968 rating decision is final.  38 U.S.C. § 4005(c) (1964); 38 U.S.C.A. § 38 C.F.R. § 3.104, 19.118, 19.153 (1968); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In May 2001, the Veteran requested service connection for a "right eye condition."  

In a July 2002 rating decision, the RO denied service connection for refractive error and denied service connection for residuals of a right eye injury.  The Veteran was notified of the decision to include a copy of the decision and was provided an enclosed VA Form 4107, describing his rights to appeal.  The Veteran did not appeal the decision and new and material evidence was not received with the one-year appeal period.  The July 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In June 2007, the Veteran filed a petition to reopen service connection.
The July 2002 rating decision denied the claim for service connection for refractive error because refractive error was a constitutional or development abnormality.  Service connection for residuals of a right eye injury was denied because the record did not reflect complaints of or treatment for an eye injury, trauma, or disease during active service.  

Evidence associated with the claims file since July 2002 rating decision includes the Veteran's statements and testimony, VA treatment records, private treatment records, lay statements, service personnel records, and opinions from several private physicians.  

First, the Board notes that the service personnel records are not relevant to the Veteran's eye disability.  They contain duplicative records of his medical discharge from active service.  38 C.F.R. § 3.156(c) (2013).

The Board finds that the opinions from private physicians and the lay statements constitute new and material evidence.  The lay statements and private medical opinions are new because they were not of record at the time of the July 2002 rating decision.  The evidence, consisting of the lay statements and medical opinions, relate the Veteran's current eye disabilities to active service to include his reported eye/head injury and that the refractive error was aggravated by the head injury.  The evidence is material as it indicates that the Veteran's disabilities are related to service and the evidence raises a reasonable possibility of substantiating the Veteran's claims.  Therefore, the Board finds that new and material evidence has been received with respect to the issues of entitlement to service connection for refractive error and entitlement to service connection for residuals of a right eye injury.  The claims of entitlement to service connection for refractive error and service connection for residuals of a right eye injury are reopened.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for refractive error is reopened.

New and material evidence having been received; the claim of entitlement to service connection for residuals of a right eye injury is reopened.  


REMAND

The Veteran has not been afforded a VA examination with respect to his claim for service connection for  a skin disability of the feet.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran has a current disability.  The separation report of medical history shows that the Veteran complained of dry skin.  The Veteran reported that he experienced these skin symptoms since service and he is considered competent to testify to his experiences and symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran submitted an opinion from Dr. Ibrahim N. Oudeh.  Dr. Oudeh opined that the skin condition that the Veteran now has, was due to his time served in the army."  Dr. Oudeh stated that due to excessive cold and wet conditions and the fact that the Veteran was unable to change socks and or boots for several days at a time was most likely the cause of his aggravation to the skin.  The evidence is not sufficient to adjudicate the claim at this time, but satisfies the third prong as to whether a VA examination is required.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, the Veteran must be afforded a VA examination with respect to his skin disability.

The record reflects that the Veteran is currently receiving Social Security disability benefits.  Records from the Social Security Administration must be obtained and associated with the file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Social Security Administration and obtain copies of all records related to the Veteran's claim for Social Security disability benefits including all medical records and copies of all adjudications.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed skin disability of the feet.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests and studies should be performed.

After an examination of the Veteran and review of the claims file, answer the following:  

Is it at least as likely as not (50 percent probability or more) that any skin disease of the feet, to include plantar fibromatosis, dermatophytosis, and onychomycosis, had its onset or is etiologically related to active service?   

A clear rationale must be provided for any opinion reached.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


